Citation Nr: 1203629	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for lumbar spine strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Air Force from March 1981 to July 1992.  He had subsequent service in the Colorado Air National Guard, including periods of active duty in November 2001, from December 2001 to April 2002, and from February 2003 to July 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for hypertension and granted service connection for lumbar spine strain, assigning an initial noncompensable rating.  

In January 2008, the appellant submitted a notice of disagreement with the RO's determinations.  In September 2008, the RO issued a Statement of the Case addressing the issues of entitlement to service connection for hypertension and an initial compensable rating for lumbar spine strain.  In November 2008, the appellant submitted a timely VA Form 9, Appeal to Board, on which he indicated that he had reviewed the Statement of the Case and only wished to appeal the issue of entitlement to an initial compensable rating for lumbar spine strain.  He indicated that he had accepted the RO's decision regarding the denial of service connection for hypertension.  

The Board notes that in December 2011 written arguments, the appellant's representative listed the issues on appeal as including entitlement to service connection for hypertension.  Given the procedural history discussed above, it appears that the inclusion of this issue was in error.  The appellant is advised, however, that should he wish to seek reopening of his claim of service connection for hypertension with the submission of new and material evidence, he should so advise the RO in writing.  See 38 C.F.R. § 3.156 (2011) (providing that a claimant may reopen a finally adjudicated claim by submitting new and material evidence, i.e. evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim). 

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This matter is not yet ready for appellate review.  

First, the Board notes that since the RO last considered this appeal, additional relevant evidence has been associated with the claims folder, including an April 2009 VA clinical record containing notations regarding the appellant's service-connected low back disability.  Absent a waiver of initial RO review of this additional evidence, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that relevant records are those relating to the disability for which the claimant is seeking benefits and which have a reasonable possibility of helping to substantiate the claim.)

Additionally, the Board finds that the record on appeal may be incomplete.  In his January 2008 notice of disagreement and November 2008 substantive appeal, the appellant reported that he receives regular treatment at the Denver VA Medical Center (VAMC) for his service-connected low back disability, including physical therapy, back school, and daily prescription pain medication.  The record on appeal currently contains VA clinical records for the period from June 1994 to March 2006, from May 2007 to June 2008, and one record from April 2009.  It does not appear that complete VA clinical records relevant to the claim have been associated with the record.  This must be accomplished on remand.  38 C.F.R. § 3.159(c)(2) (2011) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency).  

Additionally, the Board finds that an additional VA medical examination is necessary.  The appellant was last examined for VA compensation purposes in January 2007.  He has argued that the report of that examination is not reflective of the true severity of his disability as the examiner was abrupt in the examination and because his VA primary care physician has since prescribed pain medication, back classes, and therapy to treat his service-connected low back disability.  To ensure that VA has met its duty to assist, the Board finds that an additional VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2011).  In that regard, the appellant has expressed his willingness to submit to a new VA medical examination in support of his claim.  

Finally, the Board notes that it is unclear whether the RO has considered all applicable criteria in assigning the initial noncompensable rating for the appellant's service-connected low back disability.  In that regard, the appellant has reported low back pain and the record contains X-ray evidence of mild degenerative arthritis of the lumbar spine.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the diagnostic codes for rating arthritis and 38 C.F.R. § 4.59 deem painful motion of a major joint or groups caused by degenerative arthritis that is established by X-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  In light of the evidence of record, the Board finds that the provisions of 38 C.F.R. § 4.59 and 4.71a, Diagnostic Code 5003, must be considered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Denver VAMC and request all relevant treatment records pertaining to the appellant for the period from February 2006 to the present, which are not already of record.  

2.  The appellant should be afforded a VA medical examination to determine the severity of his service-connected lumbar spine disability.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination report must include range of motion measurements of the thoracolumbar spine.  The examiner must also comment on whether the appellant's lumbar spine disability is productive of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use or during flare-ups.  If feasible, the examiner should quantify this in terms of the degree of additional range of motion loss due to any of these factors.  If the examiner is unable to provide the requested information, he or she must explain the rationale of such a conclusion.

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  The RO must document its consideration of whether the appellant is entitled to an initial compensable rating for lumbar spine strain in light of the provisions of 38 C.F.R. § 4.59 and 4.71a, Diagnostic Code 5003 (2011).  See Hicks v Brown, 8 Vet. App. 417, 421 (1995).  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


